Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/371,844 PIPE SUPPORT STRUCTURE filed on 7/9/2021.  Claims 1-9 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a pipe support assembly having a pipe support shell body consisting of a substantially semi-cylindrical wall portion having a length which is greater than a width thereof, and having longitudinal rims, and  outwardly extending flanges formed at each of the longitudinal rims of the semi-cylindrical wall, wherein the flanges are provided with through holes distributed over the length thereof; at least one standing saddle element comprising an anchoring portion adapted to be anchored to a support structure and a saddle portion to receive the convex side of the semi-cylindrical wall of the pipe support shell, the saddle portion including snap members at its rims to snap around the flanges of the pipe support shell body.  It is noted that the “consisting of” for the pope support shell is meant to further limit the claim.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/7/22